       Case 4:16-cv-05541-JST Document 359 Filed 07/15/21 Page 1 of 8



 1   Richard M. Heimann (063607)
     rheimann@lchb.com
 2   Katherine C. Lubin (259826)
     kbenson@lchb.com
 3   Michael K. Sheen (288284)
     msheen@lchb.com
 4   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 5   San Francisco, CA 94111-3339
     Telephone: (415) 956-1000
 6   Facsimile: (415) 956-1008

 7   Attorneys for Co-Lead Plaintiff Fire & Police Pension
     Association of Colorado and Co-Lead Counsel
 8
     Maya Saxena (Pro hac vice)
 9   msaxena@saxenawhite.com
     Joseph E. White, III (Pro hac vice)
10   jwhite@saxenawhite.com
     Lester R. Hooker (241590)
11   lhooker@saxenawhite.com
     SAXENA WHITE P.A.
12   7777 Glades Road, Suite 300
     Boca Raton, FL 33434
13   Telephone: (561) 394-3399
     Facsimile: (561) 394-3382
14
     Attorneys for Co-Lead Plaintiff The City of Birmingham
15   Retirement and Relief System and Co-Lead Counsel

16   [Additional Counsel on Signature Page]

17

18                                UNITED STATES DISTRICT COURT

19                             NORTHERN DISTRICT OF CALIFORNIA

20                                         OAKLAND DIVISION

21

22                                                     Lead Case No. 4:16-cv-05541-JST
     IN RE WELLS FARGO & COMPANY
23   SHAREHOLDER DERIVATIVE                           STATEMENT FOR POST-
     LITIGATION                                       DISTRIBUTION ACCOUNTING
24

25   This Document Relates to:

26   ALL ACTIONS.

27

28
                                                                   STATEMENT FOR POST-DISTRIBUTION
                                                                                         ACCOUNTING
                                                                       LEAD CASE NO. 4:16-CV-05541-JST
          Case 4:16-cv-05541-JST Document 359 Filed 07/15/21 Page 2 of 8



 1           Pursuant to the Northern District of California’s Procedural Guidance for Class Action

 2   Settlements, the parties in the above-captioned action hereby submit this Statement for Post-

 3   Distribution Accounting.

 4   I.      Payment of Monetary Consideration Due Under Settlement
 5           The action was settled in late 2018, and the Parties’ Stipulation and Agreement of

 6   Compromise, Settlement and Release (“Settlement,” ECF No. 270-1) was presented to the Court

 7   in February 2019. On April 7, 2020, the Court issued an Order Granting Motion for Final

 8   Approval and Motion for Fees (“Final Approval Order,” ECF No. 312), which granted final

 9   approval of the Settlement. On April 20, 2020, the Court issued its Final Judgment and Order of
10   Dismissal (“Judgment,” ECF No. 314).

11           Pursuant to the Settlement, Final Approval Order, and Judgment, following the Effective

12   Date, Wells Fargo received the $240,000,000 monetary consideration due under the Settlement as

13   of June 23, 2021. See Settlement ¶ 33. The parties previously reported that Wells Fargo had paid

14   all Court-ordered fees, expenses, and service awards. See Settlement ¶ 44. The following chart

15   reflects the categories that are applicable to this derivative action:

16                        Category                           Amount                         Status
17           Total Settlement Fund                  $240,000,000                     Paid
18           Attorneys’ fees                        $52,800,000                      Paid
             Attorney’s fees in terms of        22% of Settlement Fund;              N/A
19           percentage of the Settlement fund, 2.7 multiplier
             and multiplier
20
             Service awards                         $25,000 to each Co-Lead          Paid
21                                                  Plaintiff

22           With the payment of the monetary consideration due under the Settlement, all terms of the
23   Settlement, Final Approval Order, and Judgment have been satisfied.
24   II.     Resolution of Ninth Circuit Appeal
25           On April 14, 2021, the Ninth Circuit affirmed the Court’s award of attorney’s fees in the

26   action following an appeal by objector Edward Cochran. See ECF No. 357. The mandate issued

27   on May 10, 2021. ECF No. 358. No further appellate proceedings remain, and no motions

28   remain pending before this Court.
                                                                              STATEMENT FOR POST-DISTRIBUTION
                                                      -2-                                           ACCOUNTING
                                                                                  LEAD CASE NO. 4:16-CV-05541-JST
       Case 4:16-cv-05541-JST Document 359 Filed 07/15/21 Page 3 of 8



 1

 2
     Dated: July 15, 2021       LIEFF CABRASER HEIMANN & BERNSTEIN
 3
                                By: /s/ Richard M. Heimann
 4
                                Richard M. Heimann (063607)
 5                              rheimann@lchb.com
                                Katherine C. Lubin (259826)
 6                              kbenson@lchb.com
                                Michael K. Sheen (288284)
 7                              msheen@lchb.com
                                LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 8                              275 Battery Street, 29th Floor
                                San Francisco, CA 94111-3339
 9                              Telephone: (415) 956-1000
                                Facsimile: (415) 956-1008
10
                                Steven E. Fineman (140335)
11                              sfineman@lchb.com
                                Daniel P. Chiplock (Pro hac vice)
12                              dchiplock@lchb.com
                                Nicholas Diamand (Pro hac vice)
13                              ndiamand@lchb.com
                                Michael J. Miarmi (Pro hac vice)
14                              mmiarmi@lchb.com
                                Sean A. Petterson (Pro hac vice)
15                              spetterson@lchb.com
                                LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
16                              250 Hudson Street, 8th Floor
                                New York, NY 10013-1413
17                              Telephone: (212) 355-9500
                                Facsimile: (212) 355-9592
18
                                Attorneys for Co-Lead Plaintiff Fire & Police Pension
19                              Association of Colorado and Co-Lead Counsel
20

21

22

23

24

25

26

27

28
                                                              STATEMENT FOR POST-DISTRIBUTION
                                          -3-                                       ACCOUNTING
                                                                  LEAD CASE NO. 4:16-CV-05541-JST
       Case 4:16-cv-05541-JST Document 359 Filed 07/15/21 Page 4 of 8



 1   Dated: July 15, 2021       SAXENA WHITE P.A.

 2                              By: /s/ Joseph E. White, III

 3                              Maya Saxena (Pro hac vice)
                                msaxena@saxenawhite.com
 4                              Joseph E. White, III (Pro hac vice)
                                jwhite@saxenawhite.com
 5                              Lester R. Hooker (241590)
                                lhooker@saxenawhite.com
 6                              Adam D. Warden (Pro hac vice)
                                awarden@saxenawhite.com
 7                              Dianne M. Pitre (286199)
                                dpitre@saxenawhite.com
 8                              7777 Glades Road, Suite 300
                                Boca Raton, FL 33434
 9                              Telephone: (561) 394-3399
                                Facsimile: (561) 394-3382
10
                                Steven B. Singer (Pro hac vice)
11                              ssinger@saxenawhite.com
                                Kyla Grant (Pro hac vice)
12                              kgrant@saxenawhite.com
                                Sara DiLeo (Pro hac vice)
13                              sdileo@saxenawhite.com
                                SAXENA WHITE P.A.
14                              10 Bank Street, 8th Floor
                                White Plains, NY 10606
15                              Telephone: (914) 437-8551
                                Facsimile: (888) 631-3611
16
                                Attorneys for Co-Lead Plaintiff The City of Birmingham and
17                              Co-Lead Counsel

18   Dated: July 15, 2021       SULLIVAN & CROMWELL LLP

19                              By: /s/ Brendan P. Cullen
20                              Brendan P. Cullen (194057)
                                cullenb@sullcrom.com
21                              Sverker K. Hogberg (244640)
                                hogbergs@sullcrom.com
22                              SULLIVAN & CROMWELL LLP
                                1870 Embarcadero Road
23                              Palo Alto, California 94303
                                Telephone: (650) 461-5600
24                              Facsimile: (650) 461-5700

25                              Attorneys for Nominal Defendant Wells Fargo & Co.

26

27

28
                                                               STATEMENT FOR POST-DISTRIBUTION
                                           -4-                                       ACCOUNTING
                                                                   LEAD CASE NO. 4:16-CV-05541-JST
       Case 4:16-cv-05541-JST Document 359 Filed 07/15/21 Page 5 of 8



 1   Dated: July 15, 2021       GOODWIN PROCTER LLP

 2                              By: /s/ Grant P. Fondo

 3                              Grant P. Fondo
                                gfondo@goodwinlaw.com
 4                              Lloyd Winawer
                                lwinawer@goodwinlaw.com
 5                              Nicholas A. Reider
                                nreider@goodwinlaw.com
 6                              GOODWIN PROCTER LLP
                                601 Marshall Street
 7                              Redwood City, CA 94063
                                Telephone: (650) 752-3100
 8                              Facsimile: (650) 853-1038

 9                              Richard M. Strassberg (Pro hac vice)
                                rstrassberg@goodwinlaw.com
10                              Daniel P. Roeser (Pro hac vice)
                                droeser@goodwinlaw.com
11                              620 8th Avenue
                                New York, NY 10018
12                              Telephone: (212) 813-8800
                                Facsimile: (212) 355-3333
13

14
                                Attorneys for Defendant John G. Stumpf
15
     Dated: July 15, 2021       CLARENCE DYER & COHEN LLP
16
                                By: /s/ Nanci L. Clarence
17
                                Nanci L. Clarence
18                              nclarence@clarencedyer.com
                                Josh A. Cohen
19                              jcohen@clarencedyer.com
                                899 Ellis Street
20                              San Francisco, CA 94109
                                Telephone: (415) 749-1800
21                              Facsimile: (415) 749-1694

22                              Attorneys for Defendant Timothy J. Sloan

23

24

25

26

27

28
                                                              STATEMENT FOR POST-DISTRIBUTION
                                          -5-                                       ACCOUNTING
                                                                  LEAD CASE NO. 4:16-CV-05541-JST
       Case 4:16-cv-05541-JST Document 359 Filed 07/15/21 Page 6 of 8



 1   Dated: July 15, 2021       RAMSEY & EHRLICH LLP

 2                              By: /s/ Miles Ehrlich

 3                              Miles Ehrlich
                                miles@ramsey-ehrlich.com
 4                              Ismail Ramsey
                                izzy@ramsey-ehrlich.com
 5                              803 Hearst Avenue
                                Berkeley, CA 94710
 6                              Telephone: (510) 548-3600
                                Facsimile: (510) 291-3060
 7
                                Attorneys for Defendant John R. Shrewsberry
 8
     Dated: July 15, 2021       SKAGGS FAUCETTE LLP
 9
                                By: /s/ Jeffrey E. Faucette
10
                                Jeffrey E. Faucette
11                              jeff@skaggsfaucette.com
                                Four Embarcadero Center
12                              Suite 1400
                                San Francisco, CA 94111
13                              Telephone: (415) 295-1197
                                Facsimile: (888) 980-6547
14
                                Enu A. Mainigi (Pro hac vice)
15                              emainigi@wc.com
                                Jennifer G. Wicht (Pro hac vice)
16                              jwicht@wc.com
                                Brian Patrick Hagerty (Pro hac vice)
17                              bhagerty@wc.com
                                WILLIAMS & CONNOLLY LLP
18                              725 Twelfth Street, N.W.
                                Washington D.C. 20005
19                              Telephone: (202) 434-5000
                                Facsimile: (202) 434-5029
20
                                Attorneys for Defendant Carrie Tolstedt
21

22

23

24

25

26

27

28
                                                              STATEMENT FOR POST-DISTRIBUTION
                                           -6-                                      ACCOUNTING
                                                                  LEAD CASE NO. 4:16-CV-05541-JST
       Case 4:16-cv-05541-JST Document 359 Filed 07/15/21 Page 7 of 8



 1   Dated: July 15, 2021       ARGUEDAS, CASSMAN & HEADLEY, LLP

 2
                                By: /s/ Cristina C. Arguedas
 3
                                Cristina C. Arguedas
 4                              arguedas@achlaw.com
                                Ted W. Cassman
 5                              cassman@achlaw.com
                                Laurel L. Headley
 6                              headley@achlaw.com
                                803 Hearst Avenue
 7                              Berkeley, CA 94710
                                (510) 845-3000 (Tel)
 8                              (510) 845-3003 (Fax)

 9                              Attorneys for Defendant Michael Loughlin
10   Dated: July 15, 2021       SHEARMAN & STERLING LLP

11                              By: /s/ John F. Cove, Jr.

12                              John F. Cove, Jr.
                                john.cove@shearman.com
13                              Emily V. Griffen
                                egriffen@shearman.com
14                              Alethea M. Sargent
                                alethea.sargent@shearman.com
15                              535 Mission Street, 25th Floor
                                San Francisco, CA 94105
16                              Telephone: (415) 616-1100
                                Facsimile: (415) 616-1199
17
                                Stuart Baskin
18                              sbaskin@shearman.com
                                John Gueli
19                              jgueli@shearman.com
                                SHEARMAN & STERLING LLP
20                              599 Lexington Avenue
                                New York, NY 10022
21                              Telephone: (212) 848-4000
                                Facsimile: (212) 848-7179
22
                                Attorneys for John D. Baker II, Elaine L. Chao, John S. Chen,
23                              Lloyd H. Dean, Elizabeth A. Duke, Susan E. Engel, Enrique
                                Hernandez, Jr., Donald M. James, Richard D. McCormick,
24                              Mackey J. McDonald, Cynthia H. Milligan, Nicholas G.
                                Moore, Federico F. Peña, James H. Quigley, Philip J.
25                              Quigley, Howard V. Richardson, Judith M. Runstad, Stephen
                                W. Sanger, Susan G. Swenson, and Suzanne M. Vautrinot
26

27

28
                                                               STATEMENT FOR POST-DISTRIBUTION
                                           -7-                                       ACCOUNTING
                                                                   LEAD CASE NO. 4:16-CV-05541-JST
       Case 4:16-cv-05541-JST Document 359 Filed 07/15/21 Page 8 of 8



 1                                           ATTESTATION

 2          I, Richard M. Heimann, in compliance with Local Rule 5-1(i)(3) hereby attest that I
 3   obtained the concurrence of all of the above-listed counsel in filing this document.
 4

 5   DATED: July 15, 2021                                /s/ Richard M. Heimann
                                                         Richard M. Heimann
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                        STATEMENT FOR POST-DISTRIBUTION
                                                   -8-                                        ACCOUNTING
                                                                            LEAD CASE NO. 4:16-CV-05541-JST
